Citation Nr: 0008001	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran was diagnosed as having MS in February 1975, 
more than eight years after her separation from service.  

3.  The veteran's MS was not manifest in service or to a 
compensable degree within seven years of her separation from 
service.  


CONCLUSION OF LAW

MS was not incurred in service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's service medical records showed that she 
incurred a concussion when hit on the head by a patient in 
March 1964.  She was hospitalized with severe headache.  
Electroencephalography (EEG) revealed minimal paroxysmal 
breakdown.  A repeat EEG in April 1964 revealed some 
hypopotentia in the posterior areas and an aggravation of the 
abnormal findings.  She was treated with Dilantin.  Another 
EEG performed in June 1964 still showed a paroxysmal tracing.  
Notes for a July 1964 visit reflected that the veteran 
stopped taking her medication and that the headaches had 
recurred.  The physician explained that she had an 
encephalopathy, as demonstrated by EEG.  

On the report of medical history associated with a September 
1964 examination, the veteran reported that, with fatigue or 
an increase in blood pressure, she underwent a period of 
tremors, dizziness, nausea, and semi-awareness of her 
environment, which was followed by a period of weakness.  

The veteran was afforded a neurology consultation in October 
1964.  She reported a recurrence of headaches as well as 
periodic blackout spells.  Examination revealed feigned 
weakness in the left extremities and vague, unanatomic 
hypesthesia on the left side of the body.  Neurological 
examination was otherwise essentially normal.  A new EEG was 
interpreted as normal.  The impression was mild concussion 
with conversion reaction.  The physician did not believe that 
the veteran had any significant organic disease and that he 
symptomatology could be explained by conversion reaction.  He 
added that it would not be unusual to see some abnormalities 
in an EEG after a concussion.

In November 1964, the veteran was hospitalized for 
evaluation.  The neurological examination at admission was 
normal.  Another EEG was interpreted as normal.  A 
neurological consultation yielded the opinion that the 
veteran had suffered a mild concussion in March 1964 with no 
residual neurological effect.        

In September 1965, the veteran presented with dizziness and 
weakness after standing, following by rapid deep breathing 
and subsequent paresthesias.  The examination was entirely 
normal.  The assessment included transient postural 
hypotension with subsequent hyperventilation syndrome.  The 
veteran returned in December 1965 with similar complaints.    

The September 1966 separation examination report was negative 
for abnormal neurological findings or a neurological 
diagnosis.  

Records received from Grant Hospital showed that the veteran 
gave birth in May 1968.  The veteran complained of tingling 
in the left arm and hypesthesias.  In a request for a 
neurological consultation it was explained that she had 
complained of left arm numbness intermittently throughout the 
pregnancy.  Neurological examination and EEG were negative.  
The consulting physician reported that there was no change in 
central nervous system status.  

The veteran submitted a copy of a medical bill for services 
rendered in April and May 1969 by R.W. Starkey, M.D., of 
Central Ohio Medical Clinic.  The service code showed charges 
for a consultation, electromyogram (EMG), nerve conduction 
velocity studies, and diagnostic X-rays.  The records 
associated with the listed treatment were not available.  

In a February 1975 letter, Edward F. Steinmetz, M.D., related 
the veteran's history.  In January 1975, following scuba 
diving, the veteran developed numbness from the waist down 
and left leg drag.  About six years earlier, with her second 
child, she developed left arm numbness.  She saw a 
neurosurgeon and had an EMG.  She was told she might have a 
pinched nerve.  The veteran continued to have intermittent 
left hand problems.  In addition, she had a history of two 
head injuries, one as a child and one about age 20 in 
service.  Dr. Steinmetz stated that the veteran's subjective 
complaints were highly consistent with demyelinating process, 
but the disorder was not documented on examination.  He 
suggested that she be hospitalized for a complete 
neurological evaluation.  

Records from Lee Memorial Hospital showed that the veteran 
was admitted in February 1975.  The discharge summary 
repeated the immediate history beginning in January 1975.  
The history of left hand numbness with a diagnosis of pinched 
nerve by EMG was related to six months before.  In addition, 
the veteran described Lhermitte's sign, or shooting sharp 
sensations up and down the neck, a problem present for many 
years.  After evaluation and laboratory tests, the diagnosis 
was demyelinating process.  

In an August 1975 letter, George W. Paulson, M.D., provided a 
more detailed version of the veteran's medical history.  In 
1967, while pregnant, the veteran had Leriche's syndrome, 
with tingling in her left arm at the same time.  At that 
time, a neurosurgeon wondered about brachial plexitis.  EMGs 
and other studies did not reveal anything remarkable.  Within 
one year, the problem had cleared, though she still had some 
tingling.  In addition, since then, she had grinding fatigue, 
which Dr. Paulson had come to associate with demyelinating 
disease.  With another pregnancy, the veteran again developed 
Leriche's syndrome.  Three weeks after the pregnancy, she 
felt no more symptoms.  She was well until January 1975, when 
she developed a variety of symptoms.  Dr. Paulson stated: 
"It is clear that these symptoms have come and gone through 
the years."  He added: "I have been struck through the last 
three years that not only may exacerbations occur, for weeks, 
but often for a matter of minutes or hours."

Additional medical history was provided in a June 1989 letter 
from Kottil W. Rammohan, M.D., from the Ohio State University 
Department of Neurology.  In 1967, about five months into her 
first pregnancy, she noticed excessive fatigue.  About four 
months into her second pregnancy, she had numbness and 
weakness in the left arm, which was diagnosed as a pinched 
nerve.  By the eighth month, she had difficulty walking, 
which was diagnosed as a separated [blank].  She spent the 
rest of the pregnancy mostly non-ambulatory.  Into about the 
third month of her third pregnancy, the veteran developed 
considerable difficulty with walking.  In addition, during 
each of the pregnancies, she described 24 hours of complete 
blindness that completely and uneventfully resolved.  She was 
back to normal about three weeks after the last pregnancy.  
Thereafter, she was well until 1975.  

In a June 1992 letter, Robert J. Thompson, M.D., of 
Neurological Associates, indicated that the veteran's 
symptoms dated back to the 1960s.  In a February 1999 letter, 
Dr. Thompson related that he had treated the veteran 
intermittently since 1982 and that she had been having 
symptoms of MS since she was 23.    

Efforts to obtain additional medical records from Wright 
Patterson Air Force Base, Lockbourne Air Force Base, James W. 
Webb, M.D., Capital Primary Care, and Central Ohio Medical 
Group were unsuccessful or received negative replies.

In a July 1998 statement, the veteran related that, during 
service, she spent a week caring for a child who had severe 
neurological damage from meningitis.  She believed that there 
could be a latent viral-neurological connection.  

In August 1998, the veteran underwent a VA neurological 
examination provided by a private neurologist on a fee basis.  
The examiner stated that he completed a review of the claims 
folder prior to the examination.  Historically, the veteran 
received a head injury while a student nurse that was 
diagnosed as a mild concussion with no residual.  She did 
well until her second pregnancy, 1967 to 1968, when she 
developed weakness and sensory loss in her right arm, which 
cleared rather quickly after delivery.  No specific diagnosis 
was made at that time, though the question of radial (sic) 
plexitis was raised.  He indicated that there was also 
mention of an EMG, but the record of the study was not 
available. After the birth of her third child, the veteran 
had blindness that lasted only hours.  She did well until 
1975, when she developed sensory abnormalities and was 
diagnosed as having MS.  

The examiner's impression was MS with the first well-defined 
attack occurring in 1975 when the diagnosis was made.  He 
indicated that the episode that happened in 1967, although 
certainly characteristic of MS, could not be documented to be 
an attack, particularly in view of the mention of the record 
of an abnormal EMG.  In an addendum, the examiner stated that 
the episodes that occurred up to an including December 1965 
were not, in his opinion, manifestations of MS.  He added 
that the first episode that could have been a manifestation 
of MS, which occurred in 1967, was questionable because at 
that time the question was raised about a nerve compression 
lesion.  Finally, the examiner provided another addendum in 
November 1998, after reviewing recently submitted medical 
records from Grant Hospital.  He stated that these records 
tended to reinforce the notion that the numbness reported by 
the veteran in 1967 was not an attack of MS.  Again, it was 
his opinion that the numbness experienced by the veteran in 
1967 was not a manifestation of MS.     

The veteran testified before a member of the Board in 
February 2000.  She felt that she had symptoms of MS during 
active duty, 1966 to 1967, with the birth of her first child.  
The symptoms included she had severe back pain and headaches, 
nausea, difficulty walking, and blindness.  The symptoms 
stopped immediately after the pregnancy.  During her second 
pregnancy in 1968, the veteran had an EMG for numbness in the 
right arm, which was diagnosed as a pinched nerve.  The 
symptoms resolved immediately after the pregnancy.  During 
her third pregnancy, 1972 to 1973, she was unable to walk for 
five months and also had blindness.  The symptoms resolved 
about three weeks after the pregnancy.  Her symptoms returned 
in 1975, when the diagnosis of MS was made.  The veteran 
testified that the independent physician who examined her for 
VA verbally told her that the EMG did not show a pinched 
nerve and that he thought it was her first symptom of MS.  
She sustained a head injury in service that was diagnosed as 
a concussion.  She had headaches thereafter, which lessened 
in frequency with time.  The veteran was a pediatric or 
newborn nurse, and she had done some work in geriatric home 
health.  She never specialized or worked in neurological 
disorders.  The veteran stated that Dr. Thompson, who she 
started seeing in 1981, told her that the problems she 
experienced during pregnancy were the onset of MS, brought on 
by stress.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within the 
specified period of time from the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
Specifically, MS must be manifest to a compensable degree 
within seven years from separation from service. Id.; see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including MS).  

In this case, service records show that the veteran had 
active service from October 1963 to October 1966.  MS was 
diagnosed in February 1975.  The veteran asserts entitlement 
to service connection for MS either as directly incurred in 
service or under the presumption of in-service incurrence.  
The Board acknowledges that the statements from Dr. Paulson 
and Dr. Thompson provide support for her claims, though it is 
not clear from the statements themselves on what information 
the doctors based their statements.  However, the fee-basis 
neurologist who examined the veteran for VA opined that the 
symptoms shown in service and through 1967 were not 
manifestations of MS.   This physician's opinion was based 
not only on the history as related by the veteran, but also 
on a complete review of the veteran's claims folder and all 
associated medical records.  Therefore, although Dr. Thompson 
participated in the veteran's treatment, the Board finds that 
the VA fee-basis examiner's opinion is more probative on the 
issue of when MS became manifest.  See Guerrieri v. Brown, 4 
Vet. App. 467, 472 (1993) (Court declines to adopt rule in 
which the opinion of a treating physician is accorded more 
weight in the evaluation of veterans claims). 

The Board notes that, during her hearing, the veteran 
testified that both the VA fee-basis examiner and Dr. 
Thompson had told her that her early symptoms during her 
pregnancy in 1967 were in fact manifestations of MS.  
However, the evidence of record does not reflect those 
opinions.  In fact, the written report from the fee-basis 
examiner specifically states the opinion that symptoms in 
1967 did not constitute an MS attack.  As discussed above, 
the statements from Dr. Thompson, though suggestive of such a 
relationship between the symptoms and MS, are less probative 
than the opinion of the VA fee-basis examiner.  

Finally, the veteran has expressed her personal belief that 
her symptoms of MS began either in service or within the 
seven-year presumptive period.  The Board acknowledges that 
the veteran is trained as a nurse, though she has been unable 
to work as a nurse for some time due to MS.  However, as 
conceded during her hearing, she was a pediatric nurse and 
had no special training or experience in neurology.  
Therefore, her opinion as to the time her MS was manifest, is 
not particularly probative.  See Black v. Brown, 10 Vet. 
App. 279 (1997) (opinion of the veteran's wife, a registered 
nurse, regarding his heart attack was not a competent medical 
opinion as there was no evidence that she had special 
knowledge regarding cardiology or that she participated in 
the veteran's care).   

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for MS.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a)(3), 3.309(a). 


ORDER

Entitlement to service connection for MS is denied. 




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



